DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 03/28/2022 are acknowledged.
Claims 1-3 and 5-15 are pending. 


3. Applicant's election with traverse of the invention of Group I, drawn to nucleic acids encoding a CAR and an agent associated with a first co-stimulatory molecule, and to a modified cell comprising the nucleic acids (reading on claims 1-3, 5-12 and 14-15, as presently amended), in the reply filed on 03/28/2022 is acknowledged.  

Applicant further elected “the species 
(i) 4-1BB (SEQ ID NO: 5) as the second co-stimulatory molecule in the intracellular domain of the CAR; and 
(ii) GITR (SEQ ID NO: 7), as the agent associated with the first co-stimulatory molecule.”

It is noted that in the context of the claims, GITR was apparently intended as a “first co-stimulatory molecule” with which the “agent” is associated, rather than an “agent associated with the first co-stimulatory molecule,” the former interpretation being provisionally assumed for examination purposes.  Claims 1-3, 6-7, 9-12 and 14-15 encompass the elected species.

The traversal is based on the assertion that it would not be unduly burdensome to search the inventions together.  This is not found persuasive because, as indicated in the previous Office Action, the inventions are likely to raise different non-prior art issues, such as those under 35 USC 112(a).  The restriction requirement is still deemed proper and is therefore made FINAL.


4. In the interest of compact prosecution, the following additional species of the invention are being fully examined for patentability under 37 CFR 1.104:
CD28, OX40, and ICOS as “second” co-stimulatory molecules providing intracellular domains for the CAR; and 
4-1BBL as a “first” co-stimulatory molecule with which the “agent” is associated.

Claims 5 and 13 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions and species.

Claims 1-3, 6-12 and 14-15 are presently under consideration.


5. Claim 3 is objected to because of an apparently inappropriate preposition in the phrase “agonistic antibody of the first co-stimulatory molecule,” where it appears that “antibody that specifically binds” (or similar) may have been intended.

Claim 5 is objected to because of an apparently omitted comma following the word  “B7-H3.”  

Claim 8 is objected to because it lists 4-1BB and CD137 as distinct molecules, whereas the two are synonymous. 

Claim 12 is objected to because of an apparent typographical error in using a singular form of the word “cell” in a population of presumably plural cells. 

Appropriate corrections or clarifications are required.


6. The following is noted regarding the structure of claim 1, which recites a cell comprising: 
a first nucleic acid encoding a CAR which comprises an intracellular domain of a second co-stimulatory molecule, and 
a second nucleic acid encoding an agent associated with a first co-stimulatory molecule.

While this order of enumeration of nucleic acids and costimulatory molecules does not, by itself, render the claim indefinite within the meaning of 35 U.S.C. 112(b), it creates an apparently unnecessary complication in interpreting the claims.  Applicant is invited to consider rewriting the claims in a more readily understandable form, which may also help to more particularly point out the claimed invention. 



7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8. Claims 1-3, 6-12 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 1 is indefinite in the recitation of an agent “associated with” a first co-stimulatory molecule, because neither the nature nor the requisite degree of “association” is defined. 

(ii) Claims 1 and 5 are indefinite, because it is unclear how, if at all, “a co-stimulatory molecule” of claim 5 relates to the first and/or second costimulatory molecule of claim 1.

It is further unclear how, if at all, the “association” of the agent with the first costimulatory molecule, recited in claim 1, relates to the “binding” of the antibody “comprised” within the agent to a costimulatory molecule recited in claim 5.  Since the antibody is not the only component comprised by the agent, the claims encompass embodiments wherein, for example, one component of the agent mediates “association” with the first costimulatory molecule, while another component, i.e. the antibody, binds a different costimulatory molecule.

(iii) Claim 5 is further indefinite, because it is unknown what the agonistic antibody specifically binds to.  The recitation of a co-stimulatory molecule “comprising” CD27, CD28, etc. means that the latter constitute only a part of the costimulatory molecule to which the antibody binds; therefore, the claim encompasses embodiments wherein the antibody binds to a part of the costimulatory molecule distinct from the molecules specifically recited in the claim.

(iv) Likewise, claims 9 and 10 are indefinite, because it is unknown what the CAR antigen-binding domain binds to: since the tumor antigen “comprises” the listed molecules, the CAR may bind to molecules completely unrelated to those listed.

(v) Claims 1 and 14 are indefinite because of the following: 
Claim 1 recites a first nucleic acid encoding a CAR and a second nucleic acid encoding an agent; and claim 14 recites a polynucleotide encoding the CAR and the agent of claim 1.  In the context of the present claims, the terms “nucleic acid” and “polynucleotide” would appear interchangeable to a person of skill in the art, resulting in an inconsistency between the plural nucleic acids of claim 1 and the single polynucleotide in claim 14.  Alternatively, Applicant may have intended the two terms to convey distinct meaning, in which case it is unclear what the distinction is.  The specification does not appear to clarify the meaning of the terms as they are used in the claims, resulting in ambiguity as to the scope of the claims.

(vi) Claims 2-3, 6-12 and 14-15 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



9. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10. Claim 11 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the modified cell of claim 1 which is a T cell or an NK cell, does not reasonably provide enablement for the modified cell of claim 1 which is a dendritic cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

A person skilled in the art would readily understand that the utility of the claimed CAR-expressing cells is in their ability to target and kill tumor cells, which is also disclosed in the specification (e.g. p. 1) and recited in claim 13.  A skilled artisan would further be aware that T cells and NK cells, but not dendritic cell, are endowed with the molecular machinery necessary for killing tumor cells upon their targeting.  Therefore, a skilled artisan would reasonably conclude that experimentation aimed at killing tumor cells by modifying dendritic cells as recited in the present claims would most likely be unsuccessful, and as such unnecessary, improper, and undue.



11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12. Claims 1-3, 6-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 20200352996; see entire document).

Hu reviews that adoptive transfer of chimeric antigen receptor (CAR)-expressing T and NK cells is used for cancer immunotherapy.  CAR constructs comprise an extracellular antigen-recognition domain, usually single-chain antibody variable fragments (scFv), attached to an extracellular spacer domain, a transmembrane domain of CD28 and a signaling cytoplasmic domain such as 4-1BB (CD137), OX40 (CD134), DAP10, ICOS and CD3zeta chain. The most advanced application is the use of CAR-T cells targeting CD19, a surface antigen on B cell malignancies, which has demonstrated antitumor efficacy in patients with B cell malignancies [0099].

Hu teaches CAR constructs comprising an extracellular domain which binds Tissue Factor expressed on cancer cells, transmembrane and cytoplasmic domains of CD28, followed by cytoplasmic domains of 4-1BB and CD3-zeta (e.g. [0036], and Fig. 1).  The CAR can also include intracellular domains of costimulatory molecules OX40 and ICOS (e.g. [0006], [0036], [0039], [0096], [0099], [0169]).

Hu further teaches that CAR-expressing cells can be further transduced with a costimulatory ligand, such that the cell co-expresses the CAR and the costimulatory ligand (e.g. [0046]).  The costimulatory ligands co-expressed with CAR include ligands of 4-1BB, CD27, CD28, CD30, CD40, and OX40, among others (Id).

Accordingly, Hu teaches all of the limitations of claims 1-3, 6-12 and 14-15, thereby anticipating these claims.


13. Conclusion: no claim is allowed.


14. The following commonly assigned US Patent and applications contain claims to T cells expressing CARs which comprise intracellular domains of 4-1BB and GITR, but not of cells expressing both a CAR and agonist of a costimulatory molecule:

US Patent No. 11104732

USSN			PG Pub.	
17/490582	  	20220105134
17/295364  		20220000921
17/383043  		20210347893
17/173504  		20210252059
17/077451  		20210122802
16/999357  		20210100841
17/023835  		20210077528
16/996237  		20210060069
16/936874  		20210024890
16/701917  		20200172865
16/555198  		20200069732


15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644